DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner acknowledges Applicant’s amendments and remarks filed on May 25, 2022.  They have been fully considered but they do not overcome the rejections set forth in the previous Office Action.
Applicant has amended claim 1 to recite “wherein the toggling of the data strobe occurs without the host counting a number of dummy cycles to determine data availability from the memory device.”  The Examiner notes that the specification provides only a single mention of a dummy cycle in para. 0038: “The host may thus use the data strobe signal as an indication of data availability, as opposed to the host counting a number of dummy cycles to determine data availability.”  The Examiner further notes that the language of the claim is the same as that of the specification, and that the specification provides no further explanation of this feature.
Because Tu disclosed DQS toggling after a predetermined time interval PT, Applicant concluded that “Due to this PT timing constraint, the host device in Tu would necessarily have to count dummy cycles and/or not receive the data strobe toggle as soon as data is ready to be output from the memory device.”  The Examiner respectfully disagrees, and submits that this is an unwarranted conclusion.  Tu is silent regarding how the system determines that the period PT has elapsed.  Even if it were granted that Tu performed a counting operation to determine period PT (which the Examiner does not concede), there is no warrant to conclude that Tu must count dummy cycles (whatever “dummy cycles” may be).
Additionally, with respect to toggling a data strobe “as soon as” data is ready to be output, Applicant has not provided any criteria for concluding that Tu fails to disclose this feature.  Applicant’s argument assumes some unspecified period of time after which toggling the data strobe signal is later than “as soon as” data is ready.  The claim provides no frame of reference for making this determination.  Since Tu teaches that DQS is toggled after recovery time period PT, Tu teaches that DQS is toggles “as soon as” data is ready according to its broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tu, U.S. Patent Application Publication No. 2016/0154454, in view of Yin, U.S. Patent Application Publication No. 2017/0206031. Regarding claim 1, Tu discloses a method comprising:
exiting from the power down mode [para. 0028: “…the control apparatus 101 controls the storage apparatus 103 to exit the deep sleep mode and to enter the normal mode...”] in response to signaling [Fig. 5: CE signal at TT; para. 0028: “As above-mentioned, if the access indicating signal CE transits from the first logic value to the second logic value, it indicates at least one access operation will be performed to the storage apparatus 103. In the implementation of FIG. 5, the control apparatus 101 controls the storage apparatus 103 to exit the deep sleep mode…”] from a host device [Fig. 2A: control apparatus 101] via an interface [transceiving interface 203]; and 
toggling a data strobe [Fig. 2A, Fig. 5: DQS] as soon as data is ready to be output from the memory device [Fig. 5: DQS toggles after PT; para. 0028: “…the control apparatus 101 controls the storage apparatus 103 to exit the deep sleep mode and to enter the normal mode after a transiting timing TT for a predetermined time interval PT. The access indicating signal CE transits from the first logic value to the second logic value at the transiting timing TT. The predetermined time interval PT is larger or equals to the recovery time interval. By this way, it can be ensured that the accessing operations are performed after the recovery time interval (i.e. in the normal mode), thus can be normally performed.”] in response to a read command from the host device, [para. 0021: “…a data strobe signal DQS is transferred ‘from’ the storage apparatus 103 when a ‘read’ instruction is issued by the processor 201…”; para. 0029: “In another implementation, the control apparatus 101 transmits a dummy accessing command signal (in one implementation, a read command signal) to the storage apparatus 103 after the storage apparatus 103 exits the deep sleep mode.”] wherein the toggling of the data strobe occurs without the host counting a number of dummy cycles to determine data availability from the memory device [see “Response to Arguments”].
	Tu broadly discloses that the memory device may be placed in a power down mode, but does not disclose specific steps for enabling the power down mode.
	Yin discloses a method comprising:
determining, by the memory device, a time duration in which the memory device is in a standby mode [para. 0044: “…in one embodiment, the sleep counter 226 may count a time period (e.g., clock cycles) since its respective memory bank 216 was the target of a memory access. When the unused time period exceeds the value dictated by the sleep threshold 228, the PDT 222 may instruct the PDC 220 to put the memory bank 216 into a power down mode”];
automatically switching the memory device from the standby mode to a power down mode in response to the time duration exceeding a predetermined duration [para. 0043: “…the value of the of the sleep counter 226 may be compared to the sleep threshold 228, when the sleep counter 226 value is equal to or greater than the sleep threshold 228 value, the respective memory bank may be placed in the power down mode…”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tu and Yin by modifying Tu to determine a time duration for a standby mode and automatically switch to a power down mode if the time duration exceeds a predetermined duration, as taught by Yin.  Tu and Yin are both directed towards power control for memory devices.  Tu discloses a memory system that is capable of being placed in a deep sleep mode, and teaches specific steps for returning from the deep sleep mode to a normal mode.  However, Tu is silent regarding specific steps for entering the deep sleep mode.  Yin discloses a memory system that enters a low power mode based on a timed inactive period.  It would therefore have been obvious to one of ordinary skill in the art that Yin’s teachings could have been applied to Tu, thereby supplying Tu with the steps necessary to transition to a deep sleep mode.  The combination is motivated by Yin’s suggestion that a counter to time an inactive period may be used as a criteria to shift to a low power mode.
Regarding claim 2, Tu teaches the signaling from the host device comprises activating a chip select signal on the interface [Fig. 2A: CE signal, commonly known in art as a “chip enable”].
Regarding claim 3, Tu teaches the signaling from the host device comprises an opcode indicating the read command [para. 0021, 0029: read commands; Fig. 2B: DQS signals instructions].
Regarding claim 5, Yin teaches that determining the time duration comprises counting a number of pulses of a clock signal [para. 0044].
Regarding claims 8-10 and 12, Tu and Yin disclose the method of claims 1-3 and 5, and also the device that executes the claimed method.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tu and Yin as applied to claims 1 and 8 above, and further in view of Chong et al., U.S. Patent No. 8,787,097.
Regarding claim 4, Tu teaches deactivating the data strobe, and maintaining the deactivated data strobe until the data is ready to be output from the memory device [Fig. 5: DQS inactive until after period PT, when DATA becomes active].  Tu does not specifically teach deactivating the data strobe from a high-impedance state.
Chong discloses that DQS is held in a high-impedance state when it is not active [col. 1, lines 21-35: “DQS is a bi-directional strobe signal that functions as the operating clock for DQ during both read and write operations. DQS is a tri-state logic signal, i.e., DQS can have one of three signal values--high-impedance, logic low, or logic high. DQS is generally in a high-impedance state when it is not required. When a command is received to perform a read operation, DQS switches from the high-impedance state to a logic low signal value approximately one clock cycle prior to data output. The duration during which DQS has a logic low signal level is referred to as a preamble. A DQS enable signal may be generated such that the DQS enable signal becomes high logic in the middle of the DQS preamble period. Similarly, once the read operation is complete, after approximately half a clock cycle of the last falling edge of DQS, DQS reverts back to a high-impedance state.”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tu, Yin, and Chong by modifying Tu to deactivate the data strobe signal from a high impedance state, as taught by Chong.  Both Tu and Chong disclose the use of DQS in memory read operations.  Tu discloses a period when DQS is not required, i.e., during the low power mode of the memory device, and when data is not yet available during a recovery period from low power mode PT.  Chong teaches that during periods when DQS is not required, it is typically held in a high impedance state.  Therefore, it would have been obvious to one of ordinary skill in the art to apply the teachings of Chong to the system of Tu based on Chong’s suggestion that DQS may be held in high impedance when it is not required.
Regarding claim 11, Tu, Yin, And Chong disclose the method of claim 4, and also the device that executes the claimed method.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tu and Yin as applied to claims 5 and 12 above, and further in view of Mei, U.S. Patent Application Publication No. 2009/0153253.
Regarding claim 6, Tu and Yin disclose the method of claim 5, but do not teach a step of generating the clock signal by an oscillator circuit on the memory device.
Mei discloses a step of generating a clock signal by an oscillator circuit on a memory device [Fig. 3: PLL 300, including voltage control oscillator 306; Fig. 7: memory device 700 which includes PLL 740].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tu, Yin, and Mei by modifying Tu to include a step of generating the clock signal by an oscillator circuit on the memory device, as taught by Mei.  Tu discloses a memory device that receives a clock signal from a control apparatus, but does not further detail how the clock signal is employed in the memory device.  Mei discloses a memory device that receives a clock signal from a memory controller and generates internal clock signals using a PLL for the memory device, the internal clock signals being used for various functions [para. 0026: “The PLL 740 receives a CLK signal as a reference signal and generates one or more internal clock signals ("ICLK") that may be used to perform a variety of operations in the memory device. For example, the ICLK may be used to capture command, address and write data signals, transmit read data signals from the memory device, or perform a variety of other functions.”].  Mei also teaches that the memory device may be a flash memory device [para. 0026: “The memory device 700 is a dynamic random access ("DRAM"), although the principles described herein are applicable to DRAM cells, Flash or some other memory device that receives memory commands.”].  It would have been obvious to one of ordinary skill in the art to apply Mei’s teachings to the invention Tu based on Mei’s suggestion that a PLL (which includes a VCO) may be used to generate internal clocks for a flash memory device.
Regarding claim 13, Tu, Yin, and Mei disclose the method of claim 6, and also the device that executes the claimed method.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tu and Yin as applied to claims 1 and 8 above, and further in view of Chen et al., U.S. Patent Application Publication No. 2014/0189415.
Regarding claim 7, Tu discloses that the memory device is a non-volatile memory [para. 0019: FLASH memory], but does not teach that the interface comprises a serial interface.
Chen discloses a memory device coupled to a host through a serial interface [Fig. 1: media peripheral interface; para. 0026: “…the media peripheral interface 106 may be switched to work as a conventional serial peripheral interface (SPI) when the data rate of the peripheral device 104 is quite low.”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tu and Chen by modifying Tu to include a serial interface, as taught by Chen.  Chen’s published application corresponds to U.S. Patent Application No. 14/139,951.  Tu teaches that the processor, transceiving interface, and storage apparatus of Fig. 2A corresponds to the processor, media peripheral interface, and peripheral device of Fig. 1 in U.S. Patent Application No. 14/139,951.  The combination is therefore motivated based on Tu’s explicit teaching that the references may be combined.
Regarding claim 14, Tu, Yin, and Chen disclose the method of claim 7, and also the device that executes the claimed method.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov